Rothrock, J.
— This action involves the same question which was determined in the case of Whiting, McKenna & Co., and other cases against the same defendant, decided at the present term. The other cases were in equity, and were tried in the court below upon issue joined by answers. This was an action at law, and plaintiff's claim to be creditors of Mintonye & Lee, and entitled to recover of the defendant Root under the contract made by him and Mintonye & Lee. There was a demurrer to the petition, which was sustained, the sole question being- whether Root was liable to the creditors of Mintonye & Lee upon said contract. Following the case of Whiting, McKenna & Co. v. Root, supra, we- hold that the demurrer should have been overruled.
Reversed.